Citation Nr: 1101374	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  06-00 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received sufficient to 
reopen a previously denied claim of entitlement to service 
connection for a low back disability; and if so, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel
INTRODUCTION

The Veteran served on active duty from October 1969 to August 
1978, and in the Army National Guard from August 1985 to June 
1986

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which declined to reopen the Veteran's previously 
denied claim of entitlement to service connection for a low back 
disability.  

Procedural History

The Veteran filed his initial claim of entitlement to service 
connection for a low back disability in August 1980.  A February 
1981 rating action denied this claim.

In June 1983, the Veteran petitioned to reopen his claim of 
entitlement to service connection for a low back disability.  The 
RO took no action on this claim.

In April 1996, the Veteran again petitioned to reopen his claim 
of entitlement to service connection for a low back disability.  
A May 1996 rating action declined to reopen the claim.  
Immediately thereafter, the Veteran submitted a Notice of 
Disagreement (NOD) with this determination.  The RO issued 
subsequent rating actions in September 1996 and December 1996, 
both of which confirmed and continued the Veteran's prior denial 
of the claim.  No further action was taken by the RO.

In the present inquiry, the Veteran filed a petition to reopen 
his previously denied claim of entitlement to service connection 
for a low back disability in September 2000.  The October 2004 
rating action presently on appeal declined to reopen the claim.  
The Veteran submitted a NOD with this determination in May 2005 
and timely perfected his appeal in January 2006.

In November 2010, the Veteran, accompanied by his representative, 
testified at a hearing before the undersigned Acting Veterans Law 
Judge at the local regional office.  A transcript of these 
proceedings has been associated with the Veteran's claims file. 

To establish jurisdiction over this claim, the Board must first 
consider whether new and material evidence has been submitted to 
reopen it.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2010).  The Board must proceed in this fashion regardless of the 
RO's actions.  See Barnett v. Brown, 83 F.3rd 1380 (Fed. Cir. 
1996) and VAOPGCPREC 05-92.  As discussed fully under the 
analysis section, new and material evidence has been submitted to 
reopen the claim.

The reopened issue of entitlement to service connection for a low 
back disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The Veteran will be 
notified if any further action on his part is required.


FINDINGS OF FACT

1.  In a February 1981 rating action, the RO denied the Veteran's 
claim of entitlement to service connection for a low back 
disability; the Veteran did appeal this determination and it 
became final.

2.  Evidence received subsequent to the February 1981 rating 
action bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and in 
connection with evidence previously assembled is so significant 
that it must be considered in order to fairly decide the merits 
of the claim for service connection.





CONCLUSIONS OF LAW

1.  The February 1981 rating action that denied service 
connection for a low back disability is final.  38 U.S.C.A. 
§4005(c) (West 1976); 38 C.F.R. § 3.104, 19.118, 19.153 (1980).

2.  The evidence received subsequent to the February 1981 rating 
action is new and material; the claim for service connection for 
a low back disability is reopened.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156, 3.159, 3.303, 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's application to reopen his previously denied claim 
of entitlement to service connection for a low back disability is 
granted and the reopened claim is remanded for further 
development, as discussed below.  As such, the Board finds that 
any error related to the VCAA solely with regard to the Veteran's 
application to reopen is moot.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 
Vet. App. 1 (2006).

II.  New and Material Evidence

The RO denied entitlement to service connection for a low back 
disability in February 1981.  The Veteran did not file a notice 
of disagreement with respect to this decision and it became 
final.  

As noted above, in a May 1996 rating action, the RO declined to 
reopen the Veteran's claim of entitlement to service connection 
for low back pain.  The Veteran filed a statement in May 1996 
requesting to reopen the claim.  The Board construes this 
statement as a notice of disagreement with respect to the May 
1996 denial of the claim.  See 38 C.F.R. § 20.201, 20.302.  The 
claim was again denied by the RO in rating actions dated in 
September and December 1996.  The Veteran filed another statement 
in September 2000 requesting to reopen the claim.  The RO denied 
the claim to reopen in August 2004.  The Veteran filed a notice 
of disagreement in May 2005, and the RO issued a statement of the 
case dated in January 2006.  The Veteran filed a substantive 
appeal in January 2006.  

Because, the Veteran filed a statement in May 1996, as well as 
statements dated in June 1996 and November 1996, that could be 
construed as a notice of disagreement with the May 1996 rating 
decision, as well as a new claim, the Board finds that the May 
1996 decision is the originating decision with respect to the low 
back claim on appeal.  

Here, the Board notes that the VCAA was effective November 9, 
2000, with the exception of the amendment to 
38 C.F.R. § 3.156(a), that was effective August 29, 2001.  See 
66 Fed. Reg. 45,620, 45,629 (now codified at 
38 C.F.R. § 3.156(a)).  The new regulation is not liberalizing 
and applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  Id.; see also Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 
1334, 1353 (Fed. Cir. 2003).  It does not apply to the Veteran's 
claim to reopen his low back claim because he filed it at the RO 
prior to August 2001.  

If new and material evidence is presented or secured with respect 
to a claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition.  See 38 U.S.C.A. 
§ 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  As 
defined by the regulation in effect when the Veteran filed his 
application to reopen the claim, new and material evidence meant 
evidence not previously submitted to agency decision makers, 
which bore directly and substantially upon the specific matter 
under consideration, which was neither cumulative nor redundant, 
and which by itself or in connection with the evidence previously 
assembled was so significant that it must be considered in order 
to fairly decide the merits of the claim.  See 38 C.F.R. 
§ 3.156(a) (as in effect prior to August 29, 2001).  
In addition, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App. at 513.  
There was no requirement, however, that in order to reopen a 
claim, the new evidence, when viewed in the context of all the 
evidence, both new and old, created a reasonable possibility that 
the outcome of the case on the merits would be changed.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (expressly 
rejecting the standard for determining whether new and material 
evidence had been submitting sufficient to reopen a claim set 
forth in Colvin v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, 
the United States Court of Appeals for the Federal Circuit, 
reviewing the history of former section 38 C.F.R. § 3.156(a), 
including comments by the Secretary submitted at the time the 
regulation was proposed, concluded that the definition emphasized 
the importance of a complete record rather than a showing that 
the evidence would warrant a revision of a previous decision.  
Id. at 1363.

The evidence that has been added to the Veteran's claims file 
since February 1981 consists of VA treatment records, lay 
statements of the Veteran's ex-spouse and mother, and the 
Veteran's testimony before the Board.  These records note 
treatment for and diagnoses of low back pain with left lower 
extremity radiculopathy and conus mass.  A lay statement from the 
Veteran's ex-spouse indicated that they had been married for 22 
years and that the Veteran had low back pain since the 1970s.  
When they were stationed at Camp Lejeune, the Veteran was given a 
back brace.  A lay statement from the Veteran's mother indicated 
that the Veteran had back trouble in service and came home 
wearing a back brace.  Finally, the Veteran testified that he 
first started having back pain in service after basic training.  
He reported that he went to sick call on several occasions and 
was prescribed a back brace and placed on light duty profile.  

Based on the foregoing, the Board finds that the evidence 
received subsequent to the February 1981 RO decision is new and 
material for the purpose of reopening the Veteran's claim.  See 
38 U.S.C.A. §§ 5108, 7105.  The additional evidence added to the 
record bears on the question of service connection and can be 
said to bear directly and substantially upon the specific matter 
under consideration, e.g., the Veteran's specific case.  It is 
neither cumulative nor redundant, and by itself or in connection 
with the evidence previously assembled, can be considered so 
significant that it must be considered in order to fairly decide 
the merits of the Veteran's claim.  The claim is reopened.  See 
38 C.F.R. § 3.156(a).


ORDER

The claim of entitlement to service connection for a low back 
disability is reopened, and to this extent only, the appeal is 
granted.


REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that there 
is a complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

In this case, in the Veteran's November 2010 testimony before the 
Board, he reported that he was receiving disability benefits from 
the Social Security Administration (SSA) dating from 
approximately 2000.  The Veteran also indicated that these 
disability benefits were awarded, in part, due to his back 
disability.  The Veteran's claims file, however, does not contain 
records related to this award.  This matter should therefore be 
remanded and records related to such award should be associated 
with the Veteran's claims file.  See 38 C.F.R. § 3.159.  See also 
38 C.F.R. § 3.159(c)(2) (when attempting to obtain records in the 
custody of a Federal department or agency, including the SSA, VA 
must make as many requests as are necessary to obtain relevant 
records; VA will end its efforts to obtain records from a Federal 
department or agency only if VA concludes that the records sought 
do not exist or that further efforts to obtain those records 
would be futile).

In this regard, the Board notes that VA's duty to assist 
claimants is codified at 38 U.S.C. § 5103A.  VA has a duty to 
"make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim."  See 
Golz v. Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 2010); 38 
U.S.C.A. § 5103A(a)(1).  Relevant records for the purpose of § 
5103A are those records that relate to the injury for which the 
claimant is seeking benefits and have a reasonable possibility of 
helping to substantiate the Veteran's claim.  Id.  The legal 
standard for relevance requires VA to examine the information it 
has related to medical records and if there exists a reasonable 
possibility that the records could help the Veteran substantiate 
his claim for benefits, the duty to assist requires VA to obtain 
the records.  Id.

Next, the Board notes that the Veteran testified that he had 
received treatment for his back at a VA facility in Dover, 
Delaware, after he was released from active duty in 1978.  
Records dated in 1983 are associated with the claims file, but no 
records prior to that date are of record.  The Veteran also 
reported that he received treatment from a Dr. S.B. as well as at 
a VA clinic in Biloxi, Mississippi, dating from 1987.  Records 
from Biloxi VA Medical Center dated in 1995 and 1996 are of 
record, but records of treatment from Dr. S. Blanchard do not 
appear to be associated with the Veteran's claims file.   

Upon remand, the RO should attempt to obtain missing identified 
medical records and also update records from the Biloxi VA 
Medical Center dated since June 2010.  
In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered to be constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Pursuant to the VCAA, VA must obtain all 
available outstanding VA and private records.  See 38 U.S.C.A. 
§ 5103A(b-c); 38 C.F.R. § 3.159(c).

Finally, the Board notes that the Veteran's claims file contains 
records of the Veteran's treatment for a back disability, 
including diagnoses of low back pain with left lower extremity 
radiculopathy and conus mass.  A lay statement from the Veteran's 
ex-spouse indicate that they had been married for 22 years and 
that the Veteran had low back pain since the 1970s and that when 
they were stationed at Camp Lejeune, the Veteran was given a back 
brace.  A lay statement from the Veteran's mother indicated that 
the Veteran had back trouble in service and came home wearing a 
back brace.  The Veteran testified before the Board that he first 
started having back pain in service after basic training.  He 
reported that he went to sick call on several occasions and was 
prescribed a back brace and placed on light duty profile.  A 
September 1974 notation in the Veteran's service personnel 
records indicates that the Veteran complained of recurring back 
pain during elongated drill periods and that he had mentioned to 
his superiors his pain and past history of back pain.  The 
Veteran indicated in this note that this history could be 
documented by his medical records.  The Veteran also indicated 
that he was rechecked by medical personnel and that he was issued 
a light duty chit for aggravated back pain.

In this regard, the Board notes that multiple responses from the 
National Personnel Records Center (NPRC) indicate that the 
Veteran's service treatment records could not be obtained.  These 
records are missing and not associated with the Veteran's claims 
file.  In this situation, the Board recognizes its heightened 
duty to explain its findings and conclusions and to consider 
benefit of the doubt and corroborative testimony such as buddy 
statements in cases where records are unavailable.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  

Based on the foregoing, the Veteran should also be afforded a VA 
examination in connection with his claim.  The examiner should 
review the notation in the Veteran's service personnel records, 
the lay statements of his ex-spouse and mother, the Veteran's 
testimony before the Board, and the Veteran's post-service 
medical treatment records.  The examiner should then determine 
whether the Veteran's current low back disability had its onset 
in service, within one year of service, or is otherwise related 
to his military service.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate steps 
to contact the Veteran and request that he 
identify all VA and non-VA health care 
providers, other than those already 
associated with the Veteran's claims file, 
that have treated him since service for his 
back disability.  This should specifically 
include treatment records from a VA 
facilities in Dover, Delaware, after the 
Veteran was released from active duty in 
1978, records related to treatment from a Dr. 
S.B., records of the Veteran's treatment a VA 
outpatient clinic in Biloxi, Mississippi, 
dated from 1987, and treatment records from 
the Biloxi VA Medical Center dated from June 
2010 to the present.

The aid of the Veteran in securing these 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative results, 
that fact should clearly be documented in the 
claims file, and the Veteran should be 
informed in writing.  The Veteran may submit 
medical records directly to VA.

2.  The RO should request, directly from 
the SSA, complete copies of any disability 
determination(s) it has made concerning 
the Veteran, as well as copies of the 
medical treatment records that served as 
the basis for any such decision(s) and the 
claim form filed by the Veteran for such 
benefits.  All attempts to fulfill this 
development must be documented in the 
claims file.  If the search for any such 
records yields negative results, that fact 
should be clearly noted, with the RO 
either documenting for the file that such 
records do not exist or that further 
efforts to obtain them would be futile and 
the Veteran should be informed in writing.


3.  The RO should arrange for an 
appropriate VA spine examination for the 
purpose of determining whether the Veteran 
has a current back disability related to 
military service.  The claims file and a 
complete copy of this Remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
examination report must reflect that this 
has been accomplished.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Based on his/her review of 
the case, the VA examiner is specifically 
requested to offer an opinion as to the 
following: 

(a)  Does the Veteran have a current back 
disability?  If so, state the diagnosis or 
diagnoses. 

(b)  If the VA examiner finds that the 
Veteran has a diagnosed back disability, 
the examiner should provide an opinion as 
to whether it is likely, unlikely, or at 
least as likely as not that any currently 
diagnosed disorder had its onset during 
active duty, within one year of active 
duty, or whether such disability is 
otherwise related to the Veteran's 
military service.  

In offering any opinion, the VA examiner 
must consider the Veteran's lay statements 
regarding the incurrence of his claimed 
disorder and the continuity of 
symptomatology.  Specifically, the VA 
examiner should review the notation in the 
Veteran's service personnel records 
indicating treatment in service, the lay 
statements of the Veteran's  ex-spouse and 
mother, and the Veteran's testimony before 
the Board.  The VA examiner should also 
take note of the unavailability of the 
Veteran's service treatment records in 
reviewing corroborative testimony.  The 
rationale for any opinion offered should 
be provided.  The examination report must 
be typed.

4.  Thereafter, the AMC must review the 
claims file to ensure that the foregoing 
requested development has been completed.  
In particular, review the requested 
medical opinion to ensure that it is 
responsive to and in compliance with the 
directives of this remand and if not, 
implement corrective procedures.  

5.  After completion of the foregoing and 
undertaking any further development deemed 
warranted by the record, the Veteran's 
claim should be readjudicated based on the 
entirety of the evidence.  If the claim 
remains denied, the Veteran and his 
representative should be issued a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by 
attending a requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


